DETAILED ACTION
Applicant’s amendments and remarks, filed August 9, 2022, is fully acknowledged by the Examiner. Currently, claims 2, 5, 7-14, 17-19, 23-26 and 28-30 are pending with claims 1, 3, 4, 6, 15, 16, 20-22 and 27 cancelled, claims 29 and 30 newly added, and claims 2, 5, 17, 19 and 26 amended. The following is a complete response to the August 9, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 5, 7, 14, 17, 18 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al. (US Pat. Pub. 2004/0127963 A1).
Regarding claim 2, Uchida provides for a catheter comprising a flexible elongated shaft having a distal end and a proximal end (14), a resistive heating element located proximate the distal end of the shaft (the element formed by the plurality of individual heaters at 46), the resistive heating element comprising a plurality of sections configured to be separately activated to adjust an active length of the resistive heating element between at least a first active length and a second active length greater than the first active length (via the plurality of sections at 46 with the use of one or more of 46 adjusting the active length between a first and second length; see figures 9/1-), and a plurality of index markers located along the shaft and proximal of the resistive heating element, (see [0097]-[0099] with the markers at 38), wherein consecutive index markers of the plurality of index markers are spaced apart by a distance (via the placement every centimeter as in [0097]) and wherein each of the first active length, the second active length, and the distance is measured along a longitudinal axis of the shaft (along the shaft of 14).
Uchida, with respect to the embodiment in figure 10, fails to specifically provides that the distance by which the markers is spaced is less than the first active length. Uchida, however, provides for an alternative arrangement that contemplates an exemplary single coil length of 1.5 cm. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a length for each of the plurality of sections 46 in the first embodiment of Uchida at the 1.5 cm length as per the embodiment in figures 15/16 of Uchida to provide for a desired treatment length for each section in the embodiment in figure 10. Uchida itself contemplates the modifying of the various embodiments with one another as in [0148]. The resultant combination would provide for a marker spacing of 1 cm that is less than the first active length of 1.5 cm. 
Regarding claim 5, in view of the combination in the rejection of claim 2 above, the distance would be approximately 0.1 centimeter to approximately 1.5 centimeters less than the first active length.
Regarding claim 7, Uchida provides for a stop-treatment marker located on the shaft proximal of the resistive heating element and distal of the plurality of index markers, the stop-treatment marker being distinct from the plurality of index markers (the distal-most marker 38 on the shaft as in [0097]-[0099]; such would be distinct given its differing location from the remainder of the markers 38).
Regarding claim 10, Uchida provides that the plurality of index markers comprises geometrically coded markers (via the shape of each 38 having a geometric shape, and with such being respectively positioned along the device).

	Regarding claim 14, Uchida provides that the resistive heating element comprises a coiled wire (see [0101] providing for a resistive heating coil wire).
Regarding claim 17, Uchida provides that the plurality of sections are arranged longitudinally along the shaft (as shown in figure 10).
	Regarding claim 18, Uchida provides for a temperature sensor positioned along the shaft, wherein the temperature sensor is configured to sense at least one of a temperature of the resistive heating element or a temperature of tissue in thermal communication with the resistive heating element (48).
Regarding claim 29, in view of the combination in the rejection of claim 2 above, the combined arrangement provides that each index marker of the plurality of index markers corresponds to a respective active length of the resistive heating element (with the index markers at 38 having a correspondence to the active length of the element 46).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al. (US Pat. Pub. 2004/0127963 A1) applied to claim 2 above, and further in view of Appling et al. (US Pat. No. 7,458,967 B2).
Regarding claim 8, while Uchida provides that the plurality of index markers are indications on the surface of the device, Uchida fails to specifically provide that such are alphanumeric markers. Appling discloses an exemplary manner of placing markers on a surgical device and specifically provides for the use of alphanumeric markings in the form of numbers (see col. 7; 19-30). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized alphanumeric markings as the markers 38 of Uchida in view of the teaching of Appling to provide for an exemplary distinguishing manner of tracking insertion depth into the body. Appling clearly teaches that such markings are known in the art for the purpose of providing a visual indication of insertion depth and device positioning.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al. (US Pat. Pub. 2004/0127963 A1) as applied to claim 2 above, and further in view of Tay et al. (US Pat. No. 5,507,744).
Regarding claim 9, while Uchida provides that the plurality of index markers are indications on the surface of the device, Uchida fails to specifically provide that such are color-coded markers. Tay discloses an exemplary manner of placing markers on a surgical device and specifically provides for the use of color-coded markings in the form of numbers (see col. 9; 17-21). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized color-coded markings as the markers 38 of Uchida in view of the teaching of Tay to provide for an exemplary distinguishing manner of tracking insertion depth into the body. Tay clearly teaches that such markings are known in the art for the purpose of the user with a manner of identifying and locating an exact depth of insertion.
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al. (US Pat. Pub. 2004/0127963 A1) as applied to claim 2 above, and further in view of Bolger et al. (US Pat. No. 5,437,290).
Regarding claims 11 and 12, while Uchida provides that the plurality of index markers are indications on the surface of the device, Uchida fails to specifically provide that such are magnetic ink markers or at least one detent in the shaft. Bolger discloses an exemplary manner of placing markers on a surgical device and specifically provides for the use of magnetic ink markings (see col. 2; 32-47) or at least one detent (see col. 8; 2-5)8; 2-5 with the etching/engraving). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized magnetic ink to form the markers 38 of Uchida or for the use of the etching/engraving to form the markers 38 of Uchida in view of the teaching of Bolger to provide for an exemplary distinguishing manner of tracking insertion depth into the body. Bolger clearly teaches that any number of manners of providing markings on a shaft of a device are known in the art for the purpose of the user with a manner of identifying and locating an exact depth of insertion.
Allowable Subject Matter
Claims 19, 23-26 and 28 are allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
During the search of the prior art, Uchida was identified by the Examiner as the closest art of record to each of instant claims 19, 26 and 30. While Uchida provides for markers and for spacing such markers on the device, Uchida is deficient in providing the specific spacing set forth in each of claims 19, 26 and 30 of the plurality of index markers including that “a first distance from a distal-most section of the plurality of sections to a proximal-most section of the plurality of sections is greater than a second distance from a distal-most index marker of the plurality of index markers to a proximal-most index marker of the plurality of index markers” as in claim 19, “a distance from a distal-most index marker of the plurality of index markers to a proximal-most index marker of the plurality of index markers is less than the second active length of the coiled resistive heating element” as in claim 26, and that “the distance is a first distance, and wherein a second distance from a distal-most edge of a distal-most index marker of the plurality of index markers to a proximal-most edge of a proximal-most index marker of the plurality of index markers is less than the second active length of the resistive heating element” as in claim 30.
The Examiner has further failed to find any disclosure that would cure this deficiency in Uchida, and otherwise disclose, fairly suggest or make obvious each and every limitation set forth in each of claims 19, 26 and 30. Therefore, it is for at least the reasoning set forth above that the Examiner believes that claims 19, 26 and 30 include allowable subject not provided for in the prior art.
	Response to Arguments
Applicant’s arguments, see pages 7-9 of the Remarks filed August 9, 2022 with respect to the prior-filed rejections under 35 U.S.C. 102 of the claims under based on the Sporri  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 2, 5, 7, 14, 17, 18 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al. (US Pat. Pub. 2004/0127963 A1).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al. (US Pat. Pub. 2004/0127963 A1) applied to claim 2 above, and further in view of Appling et al. (US Pat. No. 7,458,967 B2).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al. (US Pat. Pub. 2004/0127963 A1) as applied to claim 2 above, and further in view of Tay et al. (US Pat. No. 5,507,744).
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al. (US Pat. Pub. 2004/0127963 A1) as applied to claim 2 above, and further in view of Bolger et al. (US Pat. No. 5,437,290).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794